Citation Nr: 0932132	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-28 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder. 

2.  Entitlement to service connection for a headache disorder 
(claimed as a residual of a head injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1967 to August 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Newark RO.  In September 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
At the hearing, the Veteran was granted a 60-day abeyance 
period for submission of private treatment records.  No such 
evidence was received.  In January 2008, the case was 
remanded for additional development.


FINDINGS OF FACT

1.  A disability of either eye was not manifested in service; 
it is not shown that the Veteran sustained an eye injury is 
service; and there is no competent evidence that any current 
eye disability may be related to the Veteran's service, 
including as due to injury therein.

2.  A headache disorder was not manifested in service; it is 
not shown that the Veteran sustained a head injury in 
service; and it is not shown that any current headache 
disorder may be related to the Veteran's service, including 
as due to alleged head injury therein.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral eye disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).
2.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

A December 2002 letter (prior to the RO's initial 
adjudication of these claims) informed the Veteran of 
evidence and information necessary to substantiate his 
claims, the information required of his to enable VA to 
obtain evidence in support of his claims, and the assistance 
that VA would provide to obtain information and evidence in 
support of his claims.  While he did not receive timely 
(i.e., pre-decisional) notice regarding disability ratings 
and effective dates of awards, he had ample opportunity to 
respond after such notice was ultimately given (see March 
2006 correspondence); regardless, such notice is not critical 
unless service connection is granted.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (Wherein the U.S. Supreme 
Court held, in essence, that except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b), 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error rests with the party raising the issue.) 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (pertinent VA records) has 
been secured.  At the Travel Board hearing, the Veteran 
stated he would submit private treatment records; he has not 
done so.  In compliance with the Board's remand instructions, 
the RO asked the Veteran to submit forms authorizing VA to 
secure such records; he did not respond.  The Veteran was 
afforded a VA examination to determine whether he has current 
disability(ies).  A medical opinion regarding the etiology of 
the disorders is not necessary as there is no evidence of eye 
or headache disorders in service, no objective evidence of 
head or eye injuries in service, and the current disabilities 
were not manifested until many years postservice.  As there 
is no competent (medical) evidence suggesting there may be a 
nexus between any current headache or eye disabilities and 
the Veteran's service, even the low threshold standard as to 
when a VA examination or medical opinion is necessary 
outlined by the Court in McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006) is not met.  VA's duty to assist has been met. 

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Factual Background and Analysis

Bilateral Eye Disorder

The Veteran's STRs are silent for complaints, findings, or 
diagnosis of an eye disorder.  Notably, his vision service 
separation examination was 20/20, bilaterally; medical 
history at separation was silent for an eye injury or eye 
problem.  A June 1969 optometry note indicates the Veteran 
complained of sharp frontal pain with right eye movement; the 
impression was probable right frontal sinusitis.  

On December 2002 VA examination, the Veteran's visual acuity 
was 20/20, bilaterally.  It was noted that he had a faint 
corneal stromal scars on both eyes; the diagnosis was history 
of keratitis of both eyes with mild corneal changes.  

At the Travel Board hearing in September 2007, the Veteran 
testified that he sustained injuries to both eyes in service 
when a diesel leak inside the tank of his track howitzer was 
repaired.  He stated he had to watch without goggles for fire 
as the welder made the repairs and that on the next morning 
he was unable to open his eyes.  He added that he was 
medevaced out of the base camp and told he had flash burns on 
the corneas of his eyes.  He wore bandages for 3 or 4 days 
and was eventually sent back to the field.  The only other 
treatment he received was eye drops; he was advised to wear 
sunglasses for a few days.  He also testified that he first 
sought treatment for his eyes postservice approximately one 
year after his separation.  He was told that the flash burns 
he sustained in service caused problems with brightness and 
headlights at night.  He was also told that flash burns could 
cause in keratitis or corneal changes.

While there is evidence of bilateral corneal changes and 
history of keratitis, there is no objective evidence that the 
Veteran sustained any eye injury in service.  His testimony 
that he sustained eye injuries in service resulting in 
chronic disability is inconsistent with contemporaneous 
clinically recorded data, and is not credible.  Specifically, 
his STRs are silent for any incident that even remotely 
resembles the injury he describes.  Since his records note 
treatment and complaints for problems of much lesser 
magnitude, it would follow that an incident that required 
being medevaced from base camp for several days would be 
documented.  Furthermore, his eyes/vision were normal on 
service separation examination, and he did not report any eye 
injury or problems in medical history elicited at the time.  
Thus, contemporaneous records provide no support for the 
Veteran's allegations that he sustained an eye injury or had 
an eye disorder in service.  

The Veteran has alleged that he received treatment for his 
eyes approximately one year after separation service; while 
he has identified providers of eye treatment  since service, 
he has not submitted their records (as he indicated he would 
do) and has not provided release forms for VA to secure 
records of such treatment.  Hence, his accounts are not 
deemed credible, and are of no probative value.  

The only pertinent medical evidence in the record is the 
report of the December 2002 VA examination; there is no 
clinical evidence of an eye disorder during the interval from 
the Veteran's separation from service (in 1969) until 2002 
(more than 3 decades later).  Such a lengthy time interval 
between service and the earliest postservice clinical 
documentation of a disability for which service connection is 
sought is, of itself, a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  

In summary, while there evidence of current bilateral eye 
disability, there is no objective evidence of such disability 
prior to 2002, no objective evidence that the Veteran 
sustained an eye injury(ies) in service, and no competent 
evidence that any current eye disability might be related to 
injury in service.  The preponderance of the evidence is 
against this claim;  accordingly, it must be denied.

Headache Disorder Claimed as a Residual of a Head Injury in 
Service

The Veteran's STRs are silent for complaints, findings, or 
diagnosis of headaches and there is no evidence of a head 
injury in service.  

On October 2003 VA neurological examination, the Veteran 
reported that a tank chain slipped and hit him in the head 
when he was in service.  He added that he almost passed out, 
and that the head wound required stitching (5 to 6 stitches).  
He indicated that since then he has had throbbing bifrontal 
headaches, sometimes involving both eyes and the parietal 
region, and that they could last for hours, and were 
partially relieved by OxyContin or other narcotic analgesics.  
The headaches were accompanied by nausea, blurred vision, 
photophobia, and phonophobia (but not vomiting).  The 
diagnosis was chronic posttraumatic headache disorder, 
migraine type.

During the Travel Board hearing, the Veteran described a head 
injury in service, stating that he assumed a corpsman 
stitched his head.  He stayed where he received treatment for 
a couple of days before returning to his unit.  He indicated 
his headaches began a few months after his separation from 
service, and that he first sought treatment 11/2 to 2 years 
later.  

There is a diagnosis of a headache disorder; however, the 
evidence does not show that the Veteran sustained a head 
injury in service, or that there might be a nexus between any 
current headache disorder and his service.  The Veteran's 
statements and testimony describing a head injury in service 
are inconsistent with, and unsupported by, his STRs, and are 
not deemed credible.  Not only is there no mention such 
injury in his STRs, including on service separation 
examination report or in medical history elicited at the 
time, but also on service separation examination evaluation 
of his head and for scars (which would be expected following 
stitching) was normal.  
The Veteran has testified that since shortly after service he 
has had sporadic headaches (for which began seeking treatment 
a couple of years after service); inasmuch as he has not 
submitted any records of such treatment, and has declined to 
provide authorizations for VA to secure treatment records, 
his accounts of such early postservice treatment are deemed 
not credible, and of no probative value.  The record does not 
include any clinical evidence of headaches prior to the 
December 2003 VA examination report.  Such a lengthy (more 
than 3 decade) time interval between service and the earliest 
postservice clinical documentation of a disability for which 
service connection is sought is, of itself, a factor weighing 
against a finding of service connection.  See Maxson, 230 F 
3d, at 1333.  Notably, a medical diagnosis of "posttraumatic 
headache disorder" does establish hat there was head trauma 
in service, that the headache disorder was of service origin.  
As was noted above, a head injury in service is not an 
established fact.

As there is no credible evidence that the Veteran sustained a 
head injury in service, and no competent evidence that 
relates his current headache disorder to a head injury in 
service, the preponderance of the evidence is against this 
claim.  Accordingly, it must be denied.  


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for a headache disorder claimed as a 
residuals of a head injury in service is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


